 

Exhibit 10.1

HEWLETT-PACKARD COMPANY
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
(Amended and restated effective October 1, 2006)

The Hewlett-Packard Company 2005 Executive Deferred Compensation Plan is hereby
amended and restated effective October 1, 2006 to permit Eligible Employees and
Outside Directors to defer receipt of certain compensation and to provide
matching contributions for certain employees who are not active participants in
one of HP’s defined benefit retirement plans pursuant to the terms and
provisions set forth below.

The Plan is intended: (1) to comply with Code section 409A and official guidance
issued thereunder; and (2) with respect to the portion of the Plan covering
Eligible Employees, to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

ARTICLE I: DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

“Account” means a bookkeeping account established by HP for (i) each Participant
electing to defer Eligible Income under the Plan, and (ii) each Rollover
Participant.

“Actual Pay” means “Covered Compensation” as defined in the 2000 restatement of
the Hewlett-Packard Company 401(k) Plan, and “Eligible Pay” as to be defined in
the 2006 restatement of the Hewlett-Packard Company 401(k) Plan, as each is
amended from time to time, without giving effect to the Code section 401(a)(17)
limitation set forth in each definition and the exclusion of pay deferred under
this Plan.

“Affiliate” means any corporation or other entity that is treated as a single
employer with HP under Code section 414.

“Annual Rate of Pay” means the annual rate of pay, which is the sum of an
employee’s base pay and targeted incentive amount, as reflected in the
compensation data in GHRMS, which is the global database for human resources
information, and as adjusted for such employee’s employment status, including
part-time status.

“Annual Retainer” means the “Cash Payment” portion of the Annual Retainer as
defined in the Hewlett-Packard Company 1997 Director Stock Plan, as amended from
time to time.

“Beneficiary” means the person or persons or trust designated by a Participant
to receive any amounts payable under the Plan in the event of the Participant’s
death. HP has established procedures governing the form and manner in which a
Participant may designate a Beneficiary (the “2004 Procedures”). Only a
Beneficiary designation submitted in accordance with the 2004 Procedures and
that is received by HP before the death of the Participant shall be a valid
Beneficiary designation. If there is no valid Beneficiary designation in effect
upon the death of a Participant, any remaining Account balance shall be paid in
the following order: (i) to that person’s spouse; (ii) if no spouse is living at
the time of such payment, then to that person’s living children, in equal
shares; (iii) if neither a spouse nor children


--------------------------------------------------------------------------------




 

are living, then to that person’s living parents, in equal shares; (iv) if
neither spouse, nor children, nor parents are living, then to that person’s
living brothers and sisters, in equal shares; and (v) if none of the individuals
described in (i) through (iv) are living, to that person’s estate. A person’s
domestic partner shall be considered a person’s spouse for purposes of this
paragraph. HP shall determine a person’s status as a domestic partner in a
uniform and nondiscriminatory manner.

“Bonus Eligible Employee” means an individual who is an Employee on November 1
preceding the Plan Year within which deferrals are to be made (i) whose job
position has a title of Director (or whose job function is, in the sole and
absolute discretion of HP, equivalent to a “Director” position) or above, and
(ii) whose Annual Rate of Pay is equal to or greater than the dollar limit for
highly compensated employees as defined in Section 414(q)(1)(B)(i) of the Code
plus $30,000.

“Code” means the Internal Revenue Code of 1986, as amended.

“Code Section 401(a)(17) Limit” means the amount specified under Code section
401(a)(17) in effect on January 1 of the Plan Year.

“Committee” means the HR and Compensation Committee of HP’s Board of Directors.

“CPB Plan” means the Hewlett-Packard Company Performance Bonus Plan, as amended
from time to time.

“Deferral Form” means a written or electronic form provided by HP pursuant to
which an Eligible Employee or Outside Director may elect to defer amounts under
the Plan.

“Director” means the title for an employee who has a job grade of E4 or S4 and
above.

“EBP” means the Hewlett-Packard Company Excess Benefit Retirement Plan, as
amended from time to time.

“Eligible Employee” means an individual who is (i) a Bonus Eligible Employee,
(ii) a Match Eligible Employee (for Plan Years after 2005), (iii) an Employee
whose Annual Rate of Pay, as of the first day of November preceding the Plan
Year within which the deferral is to be made, exceeds the Code Section
401(a)(17) Limit for the Plan Year in which the deferral is to be made, or
(iv) a combination or all of the foregoing. An individual’s status as an
Eligible Employee shall be determined by HP in its sole discretion.

Effective October 1, 2006 and solely for purposes of the October 2006 special
enrollment period for Employees who participate in the 2004 and 2005 (Spring)
Long-Term Performance Cash Programs and are otherwise eligible to participate in
this Plan, the date to determine enrollment eligibility shall be September 15,
2006 rather than November 1, 2006.

“Eligible Income” means Actual Pay, Annual Retainer and Incentive Awards.

“Employee” means an individual who is a regular employee on the U.S. payroll of
HP or its Affiliates, other than a temporary or intermittent employee. The term
“Employee” shall not include a person hired as an independent contractor, leased
employee, consultant, or a person otherwise designated by HP or an Affiliate as
not eligible to participate in the Plan, even if such person is determined to be
an “employee” of HP or an Affiliate by any governmental or judicial authority.

2


--------------------------------------------------------------------------------




 

“EPfR Plan” means the Hewlett-Packard Company Executive Pay-for-Results Plan, as
amended from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“HP” means Hewlett-Packard Company or any successor corporation or other entity.

“HP Matching Contributions” means the matching contributions as defined in
Section 4.1.

“Incentive Award” means an amount payable to an Eligible Employee under a cash
bonus or incentive compensation plan of HP or an Affiliate that the Committee
has deemed eligible for deferral, including bonuses paid under the EPfR Plan,
the PfR Plan, the CPB Plan, the Hewlett-Packard Financial Services Incentive
Compensation Plan and the Shoreline Investment Management Company Performance
Incentive Plan.

“Investment Options” means the investment options, as determined from time to
time by HP, used to credit earnings, gains and losses on Account balances.

“Key Employee” means an Employee treated as a “specified employee” under Code
section 409A(a)(2)(B)(i), i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of a corporation the stock of
which is publicly traded on an established securities market or otherwise. HP
shall determine which Employees will be deemed a Key Employee for purposes of
this Plan during a Plan Year based on the twelve-month period ending on the
September 30 prior to the Plan Year.

“Match Eligible Employee” means an individual (i) who is eligible for the six
percent (6%) match under the Hewlett-Packard Company 401(k) Plan, and (ii) whose
Annual Rate of Pay, as of the first day of November preceding the Plan Year
within which the deferral is to be made, exceeds the Code Section 401(a)(17)
Limit for such Plan Year.

“Outside Director” means an individual who is a member of HP’s Board of
Directors and not an Employee of HP.

“Participant” means an Eligible Employee or Outside Director who elects or has
elected to defer amounts under the Plan.

“PfR Plan” means the Hewlett-Packard Company Pay-for-Results Short-Term Bonus
Plan, as amended from time to time.

“Plan” means this Hewlett-Packard Company 2005 Executive Deferred Compensation
Plan, as set forth herein and as amended from time to time.

“Plan Committee” means the committee in which the Committee delegates certain
authority to act on various compensation and benefit matters.

“Plan Year” means January 1 through December 31.

“Retirement Date” means the date on which a Participant has completed at least
15 years of service, as measured from such Participant’s last hire date, and has
attained age 55.

3


--------------------------------------------------------------------------------




 

“Rollover Participant” means an individual with an Account in the Plan
transferred from either (i) a Rollover Plan in accordance with the provisions of
Article IX or (ii) the EBP. The term Rollover Participant may also refer to an
individual who has previously been a Participant in the Plan, or an existing
Participant at the time of transfer.

“Rollover Plan” means either (1) a nonqualified deferred compensation plan of a
business entity acquired by HP or an Affiliate through acquisition of a majority
of the voting interest in, or substantially all of the assets of, such entity,
or (2) any plan or program of HP or an Affiliate pursuant to the termination of
which an Account is established for a Participant or Rollover Participant.

“Termination Date” means the date on which the Participant experiences a
“separation from service” as defined under Code section 409A.

“Termination of Employment” or “Terminates Employment” means a “separation from
service” with HP and its Affiliates as defined under Code section 409A.

ARTICLE II: PARTICIPATION

Participation in the Plan shall be limited to Eligible Employees and Outside
Directors. HP shall notify any Employee of his status as an Eligible Employee at
such time and in such manner as HP shall determine. An Eligible Employee or
Outside Director shall become a Participant by making a deferral election under
Article III.

ARTICLE III: PARTICIPANT ACCOUNTS

3.1           Employee Deferral Elections. Deferrals may be made by an Eligible
Employee with respect to the following types of Eligible Income, as permitted by
HP:

(a)           Annual Rate of Pay.

(i)            An Eligible Employee whose Annual Rate of Pay, as of the first
day of November preceding the Plan Year within which the deferral is to be made,
exceeds the Code Section 401(a)(17) Limit for the Plan Year in which the
deferral is to be made, may elect to defer a portion of his Actual Pay. In order
to elect to defer Annual Rate of Pay earned during a Plan Year, an Eligible
Employee shall submit an irrevocable Deferral Form with HP before the beginning
of such Plan Year.

(ii)           The portion of his Annual Rate of Pay that an Eligible Employee
elects to defer for a Plan Year shall be stated as a whole dollar amount. The
minimum amount of Annual Rate of Pay that an Eligible Employee may elect to
defer in a Plan Year is $1,200. The maximum amount is equal to the greater of
$1,200 or the Eligible Employee’s Annual Rate of Pay that exceeds the Code
Section 401(a)(17) Limit. If the Internal Revenue Service does not publish the
Code Section 401(a)(17) Limit for the Plan Year prior to enrollment, HP has the
discretion to determine eligibility to elect to defer Annual Rate of Pay;
provided, however, if a Participant is determined to be ineligible to elect to
defer Annual Rate of Pay under paragraph (i) above for a Plan Year, any Annual
Rate of Pay deferrals the Participant elected for the Plan Year shall be void

4


--------------------------------------------------------------------------------




 

(including, without limitation, deferrals made during the October 2006 special
enrollment period).

(iii)          The deferral amount designated by an Eligible Employee will be
deducted in equal installments over the pay periods falling within the Plan Year
to which the election pertains.

(b)           Incentive Awards. A Bonus Eligible Employee may elect to defer any
portion of an Incentive Award up to 95%, expressed as whole percentage points.
In order to elect to defer an Incentive Award, a Bonus Eligible Employee shall
submit an irrevocable Deferral Form with HP before the beginning of the Plan
Year in which the performance period to which Incentive Award pertains begins,
in accordance with procedures that HP determines in its discretion.
Notwithstanding the foregoing, if HP determines that a Bonus Eligible Employee
may elect to defer a portion of the Incentive Award at a later time under Code
section 409A, a Bonus Eligible Employee may elect to defer a portion of the
Incentive Award by filing an irrevocable Deferral Form at such later time as
determined by HP in accordance with Code section 409A.

3.2           Outside Director Deferral Elections. In order to elect to defer a
portion of his Annual Retainer earned during a Plan Year, an Outside Director
shall submit an irrevocable Deferral Form with HP before the beginning of such
Plan Year, but no earlier than the first day of November preceding the Plan Year
within which the deferral is to be made. The portion of his Annual Retainer that
an Outside Director elects to defer for a Plan Year shall be stated as a whole
dollar amount.

3.3           Crediting of Deferrals. Eligible Income deferred by a Participant
under the Plan shall be credited to the Participant’s Account as soon as
administratively practicable after the amounts would have otherwise been paid to
the Participant.

3.4           Vesting on Eligible Income. A Participant shall at all times be
100% vested in any Eligible Income deferred under this Plan and credited to his
Account.

3.5           Administrative Charges. The administrative cost associated with
this Plan may be debited to a Participant’s Account in a manner determined by
the Plan Committee or its designee, in its sole discretion.

ARTICLE IV: MATCH ON DEFERRALS

4.1           HP Matching Contributions. At the end of each Plan Year beginning
with the 2006 Plan Year, HP shall credit a Match Eligible Employee’s Account
with HP Matching Contributions. The HP Matching Contributions shall be a
dollar-for-dollar match of the Match Eligible Employee’s deferral of Actual Pay
for the Plan Year; provided that the maximum amount of such deferrals eligible
for matching shall be limited to six percent (6%) of the Match Eligible
Employee’s Actual Pay that exceeds the Code Section 401(a)(17) Limit.
Notwithstanding the foregoing, the maximum amount of HP Matching Contributions
for a Plan Year for a Match Eligible Employee shall be equal to six percent (6%)
of the Code Section 401(a)(17) Limit for the Plan Year.

4.2           Crediting of HP Matching Contributions. HP Matching Contributions
for a Plan Year shall be credited to the Accounts of Match Eligible Employees as
soon as administratively practicable after the end of the Plan Year. The Account
of a Participant shall be credited with HP Matching Contributions for a Plan
Year only if such Participant has not terminated employment with HP and its

5


--------------------------------------------------------------------------------




 

Affiliates prior to the end of the Plan Year, unless such termination is due to
death, disability or is after Participant’s Retirement Date.

4.3           Vesting of HP Matching Contributions.

(a)           Vesting Schedule. A Participant’s interest in HP Matching
Contributions shall vest as follows:

(i)            For Participants who were hired by HP or an Affiliate prior to
January 1, 2006, the Participant will be fully vested in HP Matching
Contributions credited to such Participant’s Account.

(ii)           For Participants who were hired by HP or its Affiliates on or
after January 1, 2006, the Participant will be vested in HP Matching
Contributions credited to such Participant’s Account when such Participant would
be vested in HP Matching Contributions credited to his or her account under the
Hewlett-Packard Company 401(k) Plan. Notwithstanding the foregoing, a
Participant will be fully vested in HP Matching Contributions credited to his or
her Account if Participant’s employment with HP and its Affiliates is terminated
due to death or disability, or after Participant has reached his or her
Retirement Date.

(b)             Forfeiture of HP Matching Contributions. Except as otherwise
provided above, upon termination of employment with HP and its Affiliates, a
Participant shall forfeit the nonvested portion of his or her Account and
applicable earnings thereon.

ARTICLE V: INVESTMENT OPTIONS, EARNINGS CREDITED AND DISTRIBUTION
OF ACCOUNT BALANCE

5.1           Investment Options and Earnings

(a)           Investment Options and Procedures. HP shall select the Investment
Options to be available under the Plan, and shall specify procedures by which a
Participant may make an election as to the deemed investment of amounts credited
to his Accounts among the Investment Options, as well as the procedures by which
a Participant may change his investment selection. Nothing in this Plan,
however, will require HP to invest any amounts in such Investment Options or
otherwise.

(b)           Earnings. HP shall periodically credit gains, losses and earnings
to a Participant’s Account, until the full balance of the Account has been
distributed. Amounts shall be credited to a Participant’s Account under this
Section based on the results that would have been achieved had amounts credited
to the Account been invested as soon as practicable after crediting into the
Investment Options selected by the Participant.

Any portion of an Incentive Award that qualifies as “performance-based
compensation” under Code section 162(m) and is deferred under the Plan by a
Participant who qualifies as a “covered employee” under Code section 162(m)
shall be credited with earnings and otherwise administered in a manner so that
the ultimate payment(s) of the deferred amount remains so qualified.

6


--------------------------------------------------------------------------------




 

5.2           Time and Form of Payment Elections

(a)           The Deferral Form. Each Deferral Form shall specify the date on
which payment of the aggregate of the deferred amount and any HP Matching
Contributions for the Plan Year (and earnings thereon) is to commence. Such
payment date shall be at least three (3) years after the Plan Year in which the
deferrals are being made. Each Deferral Form shall also specify the form for
payment of the deferred amount and any HP Matching Contributions for the Plan
Year (and earnings thereon). A Participant may elect payment in the form of a
single lump sum payment or annual installment payments for a period of not less
than two (2) but no more than fifteen (15) years. Annual installment payments
will be paid once a year beginning on the date specified on the applicable
Deferral Form or as otherwise provided herein.

(i)            Default Elections. If a Participant fails to specify the date on
which payment of the deferred amount and any HP Matching Contributions for the
Plan Year (and earnings thereon) is to commence, then Participant will be deemed
to have elected distribution at Participant’s Termination Date, subject to
Sections 5.3 or 5.4 below. If a Participant fails to make an effective payment
form designation on a Deferral Form, the amount deferred and any HP Matching
Contributions for the Plan Year (and earnings thereon) under such Deferral Form
will be distributed in a single lump sum in the year elected.

(b)           Payment shall be made in January of the year that a Participant
elects for a distribution.

(c)           A Participant may also elect on a Deferral Form that payments of
that Plan Year’s deferrals and any HP Matching Contributions (and earnings
thereon) shall be paid in the month following the month in which Participant’s
Termination Date occurs (in the case of installment payments, the first
installment shall be paid in the January following Participant’s Termination
Date, and subsequent installments shall be made each January thereafter), if
Participant’s Termination Date is after his Retirement Date or Participant is an
Outside Director.

(d)           Except for Participants who are Outside Directors, if a
Participant’s, Termination Date precedes his or her Retirement Date, such
Participant shall be deemed to have elected on each Deferral Form that such Plan
Year’s deferrals and any HP Matching Contributions (and earnings thereon) shall
be paid in a single lump sum in the month following the month in which the
Participant Terminates Employment, subject to Section 5.3 below.

5.3           Automatic Distributions. Notwithstanding any payment elections
made on Deferral Forms and Section 5.2:

(a)           Distribution to Key Employees. Distributions may not commence to a
Key Employee upon a Termination of Employment before the date which is six
months after the date of the Key Employee’s Termination of Employment. If
distributions are to be paid in a lump sum, such lump sum payment shall be
distributed in the seventh month after the Termination of Employment. If
distributions are to be paid in installments and the first installment is
payable during this six-month period, such installment shall be distributed in
the seventh month after the Termination of Employment.

7


--------------------------------------------------------------------------------




 

(b)           Distributions Upon Death. If a Participant dies before full
distribution of his Account balance, any balance shall be distributed in a lump
sum payment to the Participant’s Beneficiary in the month following the month in
which the Participant’s death occurs.

5.4           Withdrawals for Unforeseeable Emergency. Upon approval by the Plan
Committee, a Participant may withdraw all or any portion of his vested Account
balance for an Unforeseeable Emergency. The amounts distributed with respect to
an Unforeseeable Emergency may not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under this Plan.
“Unforeseeable Emergency” means for this purpose a severe financial hardship to
a Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

Notwithstanding Section 3.1, if the Plan Committee approves a distribution, or
the Committee approves this decision upon appeal, under this Section, the
Participant’s deferrals under the Plan shall cease. The Participant will be
allowed to enroll if eligible at the beginning of the next enrollment period
following six (6) months after the date of distribution.

5.5           Effect of Taxation. If the Internal Revenue Service or a court of
competent jurisdiction determines that Plan benefits are includible in the gross
income of a Participant under Code section 409A prior to actual receipt of the
benefits, HP shall immediately distribute the benefits found to be so includible
to the Participant.

ARTICLE VI: ADMINISTRATION

6.1           General Administration. The Plan Committee shall be responsible
for the operation and administration of the Plan and for carrying out the
provisions hereof. The Plan Committee shall have the full authority and
discretion to make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and decide or resolve any and
all questions, including interpretations of this Plan, as may arise in
connection with this Plan. Any such action taken by the Plan Committee shall be
final and conclusive on any party. The Plan Committee’s prior exercise of
discretionary authority shall not obligate it to exercise its authority in a
like fashion thereafter. The Committee and the Plan Committee shall be entitled
to rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by HP with respect to the Plan. The Committee and the
Plan Committee may, from time to time, delegate to others, including employees
of HP, such administrative duties as it sees fit.

6.2           Claims for Benefits: The following applies to Participants who are
not Outside Directors:

(a)           Filing a Claim. A Participant or his authorized representative may
file a claim for benefits under the Plan. Any claim must be in writing and
submitted to the Plan Committee at such address as may be specified from time to
time. Claimants will be notified in writing of approved claims, which will be
processed as claimed. A claim is considered approved only if its approval is
communicated in writing to a claimant.

8


--------------------------------------------------------------------------------




 

(b)           Denial of Claim. In the case of the denial of a claim respecting
benefits paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received. If circumstances (such as for a meeting) require a longer period, the
claimant will be notified in writing, prior to the expiration of the 90-day
period, of the reasons for an extension of time; provided, however, that no
extensions will be permitted beyond 90 days after the expiration of the initial
90-day period.

(c)           Reasons for Denial. A denial or partial denial of a claim will be
dated and signed on behalf of the Plan Committee and will clearly set forth:

(i)            the specific reason or reasons for the denial;

(ii)           specific reference to pertinent Plan provisions on which the
denial is based;

(iii)          a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)          an explanation of the procedure for review of the denied or
partially denied claim set forth below, including the claimant’s right to bring
a civil action under ERISA section 502(a) following an adverse benefit
determination on review.

(d)           Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Committee for a full and fair review of the denied claim
by filing a written notice of appeal with the Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim. A claimant
or the claimant’s authorized representative will have, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing, except for privileged or confidential documentation.
The review will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

(e)           Decision Upon Review. The Committee or its delegate will provide a
written decision on review. If the claim is denied on review, the decision shall
set forth:

(i)            the specific reason or reasons for the adverse determination;

(ii)           specific reference to pertinent Plan provisions on which the
adverse determination is based;

9


--------------------------------------------------------------------------------




 

(iii)          a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits;
and

(iv)          a statement describing any voluntary appeal procedures offered by
the Plan and the claimant’s right to obtain the information about such
procedures, as well as a statement of the claimant’s right to bring a civil
action under ERISA section 502(a).

A decision will be rendered no more than 60 days after the receipt of the
request for review, except that such period may be extended for an additional 60
days if the Committee determines that circumstances (such as for a meeting)
require such extension. If an extension of time is required, written notice of
the extension will be furnished to the claimant before the end of the initial
60-day period.

(f)            Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Plan must be brought by the claimant no later than one year following a final
decision on the claim for benefits. Notwithstanding the foregoing, in no event
may a claimant initiate suit or legal action more than two years after the facts
giving rise to the action occurred. The foregoing limitations on suits or legal
actions for benefits will apply in any forum where a claimant initiates such
suit or legal action.

ARTICLE VII: AMENDMENT AND TERMINATION

7.1           Amendment or Termination. HP reserves the right to amend or
terminate the Plan when, in the sole discretion of HP, such amendment or
termination is advisable, pursuant to a resolution or other action taken by the
Committee.

Any amendment or termination of the Plan will not affect the entitlement of any
Participant or the Beneficiary of a Participant whose Termination Date occurs
before the amendment or termination. All benefits to which any Participant or
Beneficiary may be entitled shall be determined under the Plan as in effect at
the time of the Participant’s Termination Date and shall not be affected by any
subsequent change in the provisions of the Plan; provided, that HP reserves the
right to change the Investment Options with respect to any Participant or
Beneficiary. Participants and Beneficiaries will be given notice prior to the
discontinuance of the Plan, change in Investment Options available or reduction
of any benefits provided by the Plan.

7.2           Effect of Amendment or Termination. No amendment or termination of
the Plan shall adversely affect the rights of any Participant to amounts
credited to his Account as of the effective date of such amendment or
termination. Upon termination of the Plan, distribution of balances in Accounts
shall be made to Participants and Beneficiaries in the manner and at the time
described in Article V,

10


--------------------------------------------------------------------------------




 

unless HP determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A. Upon termination of the Plan, no further deferrals of Eligible
Income shall be permitted; however, earnings, gains and losses shall continue to
be credited to Account balances in accordance with Article V until the Account
balances are fully distributed.

ARTICLE VIII: GENERAL PROVISIONS

8.1           Rights Unsecured. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of HP, and neither the Participant nor his Beneficiary shall have any
preferred rights in or against any amount credited to any Account or any other
assets of HP. The Plan at all times shall be considered entirely unfunded for
tax purposes. Any funds set aside by HP for the purpose of meetings its
obligations under the Plan, including any amounts held by a trustee, shall
continue for all purposes to be part of the general assets of HP and shall be
available to its general creditors in the event of HP’s bankruptcy or
insolvency. HP’s obligation under this Plan shall be that of an unfunded and
unsecured promise to pay money in the future.

8.2           No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guarantee by HP or any other person or entity that the assets of HP
will be sufficient to pay any benefits hereunder.

8.3           No Enlargement of Rights. No Participant or Beneficiary shall have
any right to receive a distribution under the Plan except in accordance with the
terms of the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to be employed by or provide services to HP.

8.4           Transferability. No interest of any person in, or right to receive
a distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.

8.5           Applicable Law. To the extent not preempted by federal law, the
Plan shall be governed by the laws of the State of Delaware.

8.6           Incapacity of Recipient. If any person entitled to a distribution
under the Plan is deemed by HP to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until a claim for such
payment shall have been made by a duly appointed guardian or other legal
representative of such person, HP may provide for such payment or any part
thereof to be made to any other person or institution then contributing toward
or providing for the care and maintenance of such person. Any such payment shall
be a payment for the account of such person and a complete discharge of any
liability of HP and the Plan with respect to the payment.

8.7           Taxes. HP or other payor may withhold from a benefit payment under
the Plan or a Participant’s wages any federal, state, or local taxes required by
law to be withheld with respect to a payment or accrual under the Plan, and
shall report such payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.

11


--------------------------------------------------------------------------------




 

8.8           Corporate Successors. The Plan and the obligations of HP under the
Plan shall become the responsibility of any successor to HP by reason of a
transfer or sale of substantially all of the assets of HP or by the merger or
consolidation of HP into or with any other corporation or other entity.

8.9           Unclaimed Benefits. Each Participant shall keep HP informed of his
current address and the current address of his designated Beneficiary. HP shall
not be obligated to search for the whereabouts of any person if the location of
a person is not made known to HP.

8.10         Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted.

8.11         Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.

8.12         Domestic Relations Orders. Notwithstanding Section 8.4, all or a
portion of a Participant’s Account balance may be paid to another person as
specified in a domestic relations order that HP determines is qualified (a
“Qualified Domestic Relations Order”). For this purpose, a Qualified Domestic
Relations Order means a judgment, decree, or order (including the approval of a
settlement agreement) which is:

(a)           issued pursuant to a State’s domestic relations law;

(b)           relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child or other dependent of
the Participant;

(c)           creates or recognizes the right of a spouse, former spouse, child
or other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

(d)           provides for payment in an immediate lump sum as soon as
practicable after HP determines that a Qualified Domestic Relations Order
exists; and

(e)           meets such other requirements established by HP.

HP shall determine whether any document received by it is a Qualified Domestic
Relations Order. In making this determination, HP may consider the rules
applicable to “domestic relations orders” under Code section 414(p) and ERISA
section 206(d), and such other rules and procedures as it deems relevant. If an
order is determined to be a Qualified Domestic Relations Order, the amount to
which the other person is entitled under the Order shall be paid in a single
lump-sum payment as soon as practicable after such determination.

ARTICLE IX: ROLLOVERS FROM OTHER PLANS

9.1           Discretion to Accept. The Committee shall have complete authority
and discretion, but no obligation, to establish an Account for a Rollover
Participant and credit the Account with the amount transferred from the Rollover
Participant’s account in a Rollover Plan, except that the Committee shall
establish an Account for a Rollover Participant for whom benefits and
liabilities have been transferred to

12


--------------------------------------------------------------------------------




 

this Plan from the EBP. Amounts credited to such Accounts are fully subject to
the provisions of this Plan; provided, however, that a Rollover Participant from
the EBP shall be deemed to have elected to invest his Account in the Stable
Value Fund if such Rollover Participant fails to make an investment election.
Reference in the Plan to such a crediting as a “rollover” or “transfer” from a
Rollover Plan or the EBP is nominal in nature, and confers no additional rights
upon a Rollover Participant other than those specifically set forth in the Plan.

9.2           Status of Rollover Participants. A Rollover Participant and his
Beneficiary are fully subject to the provisions of this Plan, except as
otherwise expressly set forth herein. A Rollover Participant who is not already
a Participant in the Plan and is not otherwise eligible to participate in the
Plan at the time of rollover, shall not be entitled to make any additional
deferrals under the Plan unless and until he has become eligible to do so under
the terms of the Plan.

9.3           Payments to Rollover Participants. Payments from a Rollover
Participant’s Account shall be made in accordance with the form and timing of
payment provisions of the Rollover Plan or the EBP, as applicable.

IN WITNESS WHEREOF, HEWLETT-PACKARD COMPANY has caused this Hewlett-Packard
Company 2005 Executive Deferred Compensation Plan, as amended and restated
effective October 1, 2006, to be executed on this 21st day of September, 2006.

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

/s/ LAWRENCE T. BABBIO, JR.

 

 

Lawrence T. Babbio, Jr.

 

 

Chair, HR and Compensation Committee

 

 

13


--------------------------------------------------------------------------------